Exhibit 10.1

EXECUTIVE OFFICER FY2006 VARIABLE COMPENSATION PLAN



1.   Proposed corporate goals for FY06 – officer performance based compensation
will be based on the following Company-wide revenues (in millions of dollars):

                     
 
  Q1   Q2   Q3   Q4   FY
 
                   
Revenue targets
  *   *   *   *   *



2.   The decision to award variable compensation is subject to evaluation each
quarter by the Compensation Committee, which will consider recommendations by
the CEO, and is based on both company performance (as specified above) and each
executive officer’s individual performance.



3.   Assigned target bonus amounts will be paid in cash on a quarterly basis
starting at achievement by the Company of *% of the consolidated revenue target
and continuing on a linear basis to 100% achievement. Should the Company exceed
the consolidated revenue target, executive officers will receive additional
bonus compensation calculated by extending the line starting at *% at the same
slope; e.g., the bonus will be double the target bonus in a particular quarter
if revenues are *% of corporate targets. Target bonus amounts are established by
the Compensation Committee in consultation with the Chief Executive Officer.

There is no obligation to exceed corporate revenue targets unless it is deemed
in the interest of the Company as a whole.



4.   The Compensation Committee recognizes that the Q3 and Q4 targets are
preliminary, and it is likely that the CEO will ask for these numbers to be
reviewed later in the fiscal year.



5.   The compensation committee delegates to the CEO the power to award
Company-wide bonuses to executive officers provided that the method used to
determine these bonuses is comparable to that used to determine the bonuses for
non- executive officers.



6.   The participants in this plan shall be those persons designated from time
to time by the board of directors as the executive officers of the Company.

(* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.)

